Citation Nr: 9916428	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  98-15 578A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision by the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which increased the veteran's PTSD 
evaluation to 50 percent.  A notice of disagreement was 
received in August 1998, and a statement of the case was 
issued that same month.  The appeal was completed with a 
substantive appeal filed in October 1998.  In April 1999, the 
veteran testified at a video conference hearing before the 
undersigned member of the Board.  At the hearing, a motion 
was made and granted to hold the record open for 30 days to 
allow for submission of additional evidence.  The 30 day 
period has expired with no additional evidence received, and 
the case is therefore ready for appellate review. 


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Symptomatology attributable to the veteran's PTSD 
currently results in no more than occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short and long term memory, impaired judgment, impaired 
abstract thinking, and disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.



CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.130, Diagnostic Code 
9411 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his PTSD is worse than that 
represented by the current 50 percent evaluation, in that he 
has deficiency in work, family relations, judgment, thinking, 
difficulty in adapting to stressful circumstances and the 
inability to establish and maintain effective relationships.  
Therefore, an increased evaluation is requested.

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 38 
U.S.C.A. § 5107(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that a mere allegation that 
a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's treatment records following 
service, and several VA examinations.  The Board does not 
know of any additional relevant evidence which is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Service connection for PTSD was established by rating 
decision dated in November 1997 based on serving as an 
ambulance driver in Vietnam and caring for wounded personnel 
that were sent to the field hospital and may have died, and a 
1997 VA diagnosis of PTSD.  A 30 percent evaluation was 
initially assigned.  In March 1998, the veteran requested an 
increased evaluation.  In a July 1998 rating decision, the 
veteran was awarded a 50 percent evaluation, and the present 
appeal ensued.  

A review of the evidence reveals that a July 1997 VA 
examination resulted in an Axis I diagnosis of PTSD, chronic, 
delayed type with heroin and marijuana addiction in 
remission.  The veteran was assigned a Global Assessment of 
Functioning (GAF) evaluation of 45.  

A June 1998 VA examination showed that his social impairment 
had become worse after the death of his aunt who was his best 
friend.  He reported that he had no friends, had fewer 
flashbacks than in the past, but nightmares were becoming 
worse, became emotional easily, and small stresses were 
beginning to effect him.  The objective findings showed the 
veteran's psychiatric symptoms as chronic and severe.  The 
veteran had no hallucinations or delusions, he was oriented 
to person, place, and time, his concentration was poor and 
getting worse, and his appearance and personal hygiene were 
acceptable.  The veteran reported panic attacks in the past, 
but had ceased due to new medication.  The veteran indicated 
occasional periods of depression and anxiety, and felt 
isolated because he has no support group.  The veteran 
reported trouble getting to sleep and staying asleep, loss of 
energy and motivation.  The veteran indicated that he was 
employed part time at a health club for 22 hours a week.  The 
examiner concluded the examination by noting that the veteran 
was unable to establish and maintain effective and wholesome 
relationships.  The examiner commented that flexibility in 
dealing with people and his daily problems had gone downhill.  
The veteran was assigned a GAF evaluation of 40.  

A June 1998 social work assessment refers to certain 
difficulties with his work at a health club regarding 
judgment.  The veteran's social activities included working 
with a veteran's service group and bicycle riding on 
weekends.  The veteran also reported long walks like "forced 
marches."  He also reported that he became agitated easily 
and had removed the bells from his phones and door bell.  The 
veteran also indicated that he got comfort from climbing high 
up in the trees.  The social worker commented that it was her 
impression that the veteran was most likely unable to work 
due to his PTSD. 

The veteran submitted statements dated October 1998 from a 
friend, and his direct supervisor at the health club.  The 
friend indicated he had experience as a Department of 
Veterans Affairs benefits counselor and field examiner and 
gave his opinion that the veteran's service connected 
disability prevents him from working full-time.  He indicated 
that the veteran was unable to cope with normal job stress 
and that he has a low stress threshold reacting in an 
exaggerated manner when dealing with others with whom he has 
a misunderstanding.  He also stated that the veteran had a 
tendency to withdraw socially and alienate other by his 
conduct.  The veteran's supervisor indicated that the veteran 
has opportunities to increase his work hours but the 
supervisor declined to do so because of his attitude and 
behavior.  The supervisor noted that the veteran socializes 
too much with coworkers and members and received complaints 
from female members and coworkers about inappropriate 
personal questions and comments.

In his video conference hearing in April 1999, the veteran 
testified that he held the position as a commander at a local 
veteran's service group post.  He reported that the service 
group tried tied to organize events such as a Memorial Day 
service and Fourth of July parade.  

The veteran has been assigned a 50 percent disability for 
PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under 
this Diagnostic Code a rating of 70 percent is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships. A rating of 50 percent is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.

After reviewing the evidence, the Board is unable to conclude 
that the veteran's PTSD is manifested by symptomatology 
reflective of a 70 percent rating.  There is no evidence of 
suicidal ideation, illogical, obscure or irrelevant speech, 
near continuous panic or depression affecting his ability to 
act independently or appropriately.  Moreover there is no 
showing of spatial disorientation or neglect of personal 
appearance and hygiene which would warrant a 70 percent 
evaluation.  There is some information from a social worker 
regarding somewhat unusual behavior (such as removing the 
bells from his telephone, climbing trees, etc.), but the 
Board is unable to view such behavior as constituting 
obsessional rituals.  Rather, the veteran's actions in this 
regard would appear to be ways to avoid or deal with anxiety.  
The social worker's comments regarding the veteran being most 
likely unable to work due to his PTSD are not supported by 
findings of such symptomatology which would preclude 
employment.  In fact, the record shows that the veteran is 
able to maintain employment to some degree.  Further, while 
the VA medical examiner commented that the veteran's PTSD 
rendered him unable to establish and maintain effective 
relationships, the use of this language (which is included 
among the criteria for a 70 percent rating) is not sufficient 
to warrant a higher rating when (as in this case), the 
various symptoms listed in the rating criteria for a 70 
percent rating have not been demonstrated.  

The Board notes the VA examination reports have assessed GAF 
scores of 40 and 45.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (4th ed. 1944) (DSM-IV) adopted by 
the VA at 38 C.F.R. §§ 4.125, 4.130.  A GAF of 31-40 
indicates "some impairment in reality testing or 
communication...or any serious impairment in social, 
occupational, or school functioning."  Ibid.  A 41-50 score 
indicates "serious symptoms . . . OR any serious impairment 
in social, occupational, or school functioning . . . ."  
Ibid.  Based on the scores reported for the veteran and the 
interpretive guidelines for such scores contained in DSM-IV, 
the Board is unable to find that the criteria listed for the 
next higher rating of 70 percent have been met. 

Although the veteran's PTSD causes some of the veteran's 
difficulty in his social and occupational functioning, 
emphasized by the lay statements dated October 1998, the 
veteran nevertheless continues to work part-time and holds 
the position as commander within his local VFW.  Further, the 
veteran has reported certain social activities such as 
bicycle riding (including with a bicycle club) and some 
social interaction with neighbors (although limited) which 
does not support a finding of an inability to maintain social 
relationships.  In other words, while the record in this case 
clearly confirms occupational and social impairment with 
reduced reliability and productivity; however, it does not 
establish deficiencies in most areas to warrant a 70 percent 
evaluation.  Therefore, the veteran's claim of entitlement to 
an evaluation in excess of 50 percent for PTSD must be 
denied.  It follows that there is not such a state of 
equipoise of the negative and the positive evidence so as to 
otherwise provide a basis for favorable action on the 
veteran's appeal.  38 U.S.C.A. § 5107(b).

The evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The veteran has not shown that his 
PTSD has resulted in marked interference with his employment 
or necessitated frequent periods of hospitalization.  Under 
these circumstances, the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.

In closing, the Board stresses to the veteran that the fact 
of significant impairment due to his PTSD is not disputed.  
The recent medical evidence shows an increase in such 
impairment (as clearly reflected by the report of the June 
1998 VA examination).  In recognition of that increase in 
severity, the RO increased the veteran's evaluation from 30 
percent to 50 percent.  However, the preponderance of the 
evidence is against a finding that a rating in excess of 50 
percent is warranted at this time.  The veteran may always 
advance a new claim for an increased rating should the 
severity of his disability increase in the future. 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

